              Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 1 of 31




 1 MICHAEL F. RAM (SBN 104805)
   MORGAN & MORGAN
 2 COMPLEX LITIGATION GROUP
   711 Van Ness Avenue, Suite 500
 3
   San Francisco, CA 94102
 4 Telephone: (415) 358-6913
   Facsimile: (415) 358-6923
 5 mram@forthepeople.com

 6 JOHN A. YANCHUNIS
   (Pro Hac Vice application forthcoming)
 7 RYAN D. MAXEY
   (Pro Hac Vice application forthcoming)
 8 MORGAN & MORGAN COMPLEX
   LITIGATION GROUP
 9 201 N. Franklin Street, 7th Floor
   Tampa, Florida 33602
10 (813) 223-5505
   jyanchunis@ForThePeople.com
11 rmaxey@ForThePeople.com
   M. ANDERSON BERRY (SBN 262879)
12 LESLIE GUILLON (SBN 222400)

13 CLAYEO C. ARNOLD,
   A PROFESSIONAL LAW CORP.
14 865 Howe Avenue
   Sacramento, CA 95825
15 Telephone: (916) 777-7777
   Facsimile: (916) 924-1829
16 aberry@justice4you.com
   lguillon@justice4you.com
17
   Attorneys for Plaintiff
18
                            THE UNITED STATES DISTRICT COURT
19                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
20                                       SAN JOSE DIVISION
21 SUSAN ZEBELMAN,                                 Case No.:
   on behalf of herself and all others similarly
22 situated,
                                                   CLASS ACTION COMPLAINT
23                 Plaintiff,
     v.                                            DEMAND FOR JURY TRIAL
24

25 ACCELLION, INC.,
   a Delaware limited liability company,
26
                 Defendant.
27

28
     CLASS ACTION COMPLAINT
                  Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 2 of 31




 1           Plaintiff Susan Zebelman, individually and on behalf of all others similarly situated, brings

 2   this Class Action Complaint against Defendant Accellion, Inc., and alleges, upon personal

 3   knowledge as to her own actions and her counsel’s investigations, and upon information and belief

 4   as to all other matters, as follows:

 5                                          I. INTRODUCTION

 6           1.       Plaintiff brings this class action against Defendant for its failure to properly secure

 7   and safeguard personally identifiable information that was stored on and/or shared with

 8   Defendant’s “Accellion FTA” file transfer service, including, without limitation, names, social

 9   security numbers and/or driver’s license or state identification numbers, dates of birth, bank

10   account numbers and bank routing numbers, and/or places of employment (collectively,

11   “personally identifiable information” or “PII”).1

12           2.       According to Defendant’s website, Accellion FTA “helps worldwide enterprises . .

13   . transfer large and sensitive files securely using a 100% private cloud, on-premise or hosted.”2

14           3.       Defendant knew or should have known that its customers included law firms,

15   government agencies, and universities and that these customers could and would use Accellion

16   FTA as advertised, namely, “to transfer large and sensitive files,” including sensitive files

17   containing PII, and that it was important and necessary that such large and sensitive files be

18   transferred “securely.”

19           4.       Notwithstanding Defendant’s representation that Accellion FTA would transfer

20   large and sensitive files securely, in December 2020, an unauthorized person accessed files and

21   data that numerous customers of Defendant had stored on or shared with Accellion FTA (the “Data

22

23
     1
24     Personally identifiable information generally incorporates information that can be used to
     distinguish or trace an individual’s identity, either alone or when combined with other personal or
25   identifying information. 2 C.F.R. § 200.79. At a minimum, it includes all information that on its
     face expressly identifies an individual. PII also is generally defined to include certain identifiers
26
     that do not on their face name an individual, but that are considered to be particularly sensitive
27   and/or valuable if in the wrong hands (for example, Social Security number, passport number,
     driver’s license number, financial account number).
     2
28     See https://www.accellion.com/products/fta/ (last visited Feb. 10, 2021).
     CLASS ACTION COMPLAINT                              1
                 Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 3 of 31



 1 Breach”).3
 2          5.       The compromised files and data contained the PII of Plaintiff and Class Members,
 3 including, but not limited to, names, social security numbers and/or driver’s license or state

 4 identification numbers, dates of birth, bank account numbers and bank routing numbers, and/or

 5 places of employment.

 6          6.       By obtaining, collecting, using, and deriving a benefit from Plaintiff’s and Class
 7 Members’ PII, Defendant assumed legal and equitable duties to those individuals.

 8          7.       The exposed PII of Plaintiff and Class Members can be sold on the dark web.
 9 Hackers can access and then offer for sale the unencrypted, unredacted PII to criminals. Plaintiff

10 and Class Members face a lifetime risk of identity theft, which is heightened here by the loss of

11 Social Security numbers.

12          8.       This PII was compromised due to Defendant’s negligent and/or careless acts and
13 omissions and the failure to protect PII of Plaintiff and Class Members.

14          9.       Plaintiff brings this action on behalf of all persons whose PII was compromised as
15 a result of Defendant’s failure to: (i) adequately protect the PII of Plaintiff and Class Members;

16 (ii) warn Plaintiff and Class Members of its inadequate information security practices; and (iii)

17 effectively secure hardware containing protected PII using reasonable and effective security

18 procedures free of vulnerabilities and incidents. Defendant’s conduct amounts to negligence and

19 violates federal and state statutes.
20          10.      Plaintiff and Class Members have suffered injury as a result of Defendant’s
21 conduct. These injuries include: (i) lost or diminished value of PII; (ii) out-of-pocket expenses

22 associated with the prevention, detection, and recovery from identity theft, tax fraud, and/or

23 unauthorized use of their PII; (iii) lost opportunity costs associated with attempting to mitigate the

24 actual consequences of the Data Breach, including but not limited to lost time, and significantly

25 (iv) the continued increased risk to their PII, which: (a) remains unencrypted and available for

26 unauthorized third parties to access and abuse; and (b) may remain backed up in Defendant’s
27
   3
     See https://www.accellion.com/company/press-releases/accellion-provides-update-to-recent-
28 fta-security-incident/ (last visited Feb. 10, 2021).

     CLASS ACTION COMPLAINT                          2
              Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 4 of 31



 1 possession and is subject to further unauthorized disclosures so long as Defendant fails to
 2 undertake appropriate and adequate measures to protect the PII.

 3          11.     Defendant disregarded the rights of Plaintiff and Class Members by intentionally,
 4 willfully, recklessly, or negligently failing to take and implement adequate and reasonable

 5 measures to ensure that Plaintiff’s and Class Members’ PII was safeguarded, failing to take

 6 available steps to prevent an unauthorized disclosure of data, and failing to follow applicable,

 7 required and appropriate protocols, policies and procedures regarding the encryption of data, even

 8 for internal use. As a result, the PII of Plaintiff and Class Members was compromised through
 9 disclosure to an unknown and unauthorized third party. Plaintiff and Class Members have a

10 continuing interest in ensuring that their information is and remains safe, and they are entitled to

11 injunctive and other equitable relief.

12                                           II. PARTIES
13          12.     Plaintiff Susan Zebelman is a citizen of Colorado residing in Boulder County,
14 Colorado. Plaintiff’s PII was exposed in the Data Breach because the University of Colorado used

15 Accellion FTA to store and/or share Plaintiff’s PII.

16          13.     Defendant Accellion, Inc. is a corporation organized under the laws of Delaware,
17 headquartered at 1804 Embarcadero Road, Suite 200, Palo Alto, California.

18          14.     The true names and capacities of persons or entities, whether individual, corporate,
19 associate, or otherwise, who may be responsible for some of the claims alleged here are currently
20 unknown to Plaintiff. Plaintiff will seek leave of court to amend this complaint to reflect the true

21 names and capacities of such other responsible parties when their identities become known.

22          15.     All of Plaintiff’s claims are asserted against Defendant and any of its owners,
23 predecessors, successors, subsidiaries, agents and/or assigns.

24                              III. JURISDICTION AND VENUE
25          16.     This Court has subject matter and diversity jurisdiction over this action under 28
26 U.S.C. § 1332(d) because this is a class action where the amount in controversy exceeds the sum
27 or value of $5 million, exclusive of interest and costs, there are more than 100 members in the

28 proposed class, and at least one other Class Member (including named Plaintiff Susan Zebelman,

     CLASS ACTION COMPLAINT                          3
                Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 5 of 31



 1 a citizen of Colorado) is a citizen of a state different from Defendant.
 2             17.   The Northern District of California has personal jurisdiction over Defendant
 3 because Defendant is headquartered in this District and Defendant conducts substantial business

 4 in California and this District through its headquarters, offices, parents, and affiliates.

 5             18.   Venue is proper in this District under 28 U.S.C. §1391(b) because a substantial part
 6 of the events or omissions giving rise to Plaintiff’s claims occurred in this District, including that

 7 Defendant implemented and managed Accellion FTA from its headquarters in this District and the

 8 breach of Accellion FTA occurred at Defendant’s headquarters in this District.
 9                                 IV. FACTUAL ALLEGATIONS
10             Background
11             19.   Accellion FTA purportedly allows users to “transfer large and sensitive files
12 securely.”

13             20.   Accellion FTA was used to transfer some of Plaintiff’s and Class Members most
14 sensitive and confidential information, including names, social security numbers and/or driver’s

15 license or state identification numbers, dates of birth, bank account numbers and bank routing

16 numbers, places of employment, and other personal identifiable information, which is static, does

17 not change, and can be used to commit myriad financial crimes.

18             21.   Plaintiff and Class Members relied on this sophisticated Defendant to keep their PII
19 confidential and securely maintained, to use this information for business purposes only, and to
20 make only authorized disclosures of this information. Plaintiff and Class Members demand

21 security to safeguard their PII.

22             22.   Defendant had a duty to adopt reasonable measures to protect Plaintiff’s and Class
23 Members’ PII from involuntary disclosure to third parties.

24             The Data Breach
25             23.   The Data Breach occurred on or around December 20, 2020.4
26             24.   Defendant claims it notified its Accellion FTA customers of the Data Breach on
27

28   4
         Id.
     CLASS ACTION COMPLAINT                           4
              Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 6 of 31



 1 December 23, 2020.5
 2          25.     On January 12, 2021, Defendant issued a press release stating that it had resolved
 3 a vulnerability in Accellion FTI and “released a patch within 72 hours to the less than 50 customers

 4 affected.”6

 5          26.     On or around January 15, 2021, the Reserve Bank of New Zealand announced that
 6 it was one of the Accellion FTA customers affected by the Data Breach.7

 7          27.     On or around January 25, 2021, The Australian Securities and Investments
 8 Commission (“ASIC”) announced that it was one of the Accellion FTA customers affected by the
 9 Data Breach.8

10          28.     In its announcement, ASIC stated that it learned of the Data Breach on January 15,
11 2021, raising doubt as to Defendant’s claim that it notified all Accellion FTA customers of the

12 Data Breach on December 23, 2020.

13          29.     On or around February 1, 2021, the Office of the Washington State Auditor
14 (“SAO”) announced that it was one of the Accellion FTA customers affected by the Data Breach.9

15          30.     The SAO’s announcement included the following:
16
                    What you need to know
17
                    The Office of the Washington State Auditor (SAO) used the online
18                  services company Accellion to transfer data. A security incident at
                    Accellion may have allowed unauthorized access to data being used
19                  by SAO. Navigate this page using the links below to learn about the
                    incident, what you can do to protect your data, and about our next
20
                    steps.
21
                                                    ***
22
                    Legal notice about the data incident
23

24   5
       Id.
     6
25     See https://www.accellion.com/company/press-releases/accellion-responds-to-recent-fta-
     security-incident/ (last visited Feb. 10, 2021).
     7
26     See https://www.itnews.com.au/news/reserve-bank-of-nz-governor-apologises-for-serious-data-
     breach-559802 (last visited Feb. 10, 2021).
27   8
       See https://asic.gov.au/about-asic/news-centre/news-items/accellion-cyber-incident/ (last visited
     Feb. 10, 2021).
28   9
       See https://sao.wa.gov/breach2021/ (last visited Feb. 10, 2021).
     CLASS ACTION COMPLAINT                          5
           Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 7 of 31



 1             The Office of the Washington State Auditor (“SAO”) was recently
               made aware of a security breach involving Accellion, a third party
 2             provider of hosted file transfer services. During the week of January
 3             25, 2021, Accellion confirmed that an unauthorized person gained
               access to SAO files by exploiting a vulnerability in Accellion’s file
 4             transfer service. Some of the SAO data files contained personal
               information of Washington state residents who filed unemployment
 5             insurance claims in 2020. The compromised files may also include
               the personal information of other Washington residents who have
 6             not yet been identified but whose information was in state agency or
 7             local government files under review by the SAO.

 8             This matter is under ongoing investigation by SAO. SAO is
               committed to providing timely and accurate information about what
 9             happened and who is affected when available, as permitted and
               appropriate. As such, this page will be updated from time to time on
10
               the SAO website as SAO obtains additional information.
11
               What happened: SAO is advised that an unauthorized person was
12             able to exploit a software vulnerability in Accellion’s file transfer
               service and gain access to files that were being transferred using
13             Accellion’s service. Accellion stated that they believe the
               unauthorized access occurred in late December of 2020. Other
14
               customers of this Accellion service were similarly impacted. SAO
15             is currently seeking a full understanding of the timeline of the
               incident and the status of Accellion’s investigation and the
16             investigation by law enforcement. At this time, SAO does not have
               enough information to draw conclusions about the timing or full
17             scope of what took place. It was not until the week of January 25,
               2021, that Accellion confirmed to SAO that SAO files were subject
18
               to this attack and provided the information needed for SAO to begin
19             to identify which data files were impacted and individuals whose
               personal information is in those files.
20
               What information was involved? The data files are voluminous
21             and SAO is in the process of reviewing the impacted files to identify
22             the types of data, agencies, and individuals involved. SAO will
               provide updates about the types of information involved as soon as
23             that information becomes available through the investigation. At
               this time, SAO has determined that data files from the Employment
24             Security Department (ESD) were impacted. These ESD data files
               contained unemployment compensation claim information
25             including the person’s name, social security number and/or driver’s
26             license or state identification number, date of birth, bank account
               number and bank routing number, and place of employment.
27
               Data files from some local governments and other state agencies
28             were also affected. SAO is diligently reviewing all potentially

     CLASS ACTION COMPLAINT                     6
              Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 8 of 31


                   accessed data files to identify which agencies’ and local
 1
                   governments’ files were impacted and to determine whether those
 2                 data files contained personal information. SAO will provide updates
                   on these efforts and notify the individuals, agencies, and local
 3                 governments as soon as possible.

 4                 Resources SAO will provide: SAO will make resources available
                   to help each affected individual take measures to protect their
 5
                   identity. SAO is currently in the process of arranging for such
 6                 services and will post that information as soon as it is available.10

 7          31.    The SAO explained that, prior to the Data Breach, it used Accellion FTA to transfer
 8 data files from the Washington State Employment Security Department, which contained the
 9 personal information of approximately 1.6 million Washington state residents who filed

10 unemployment insurance claims in 2020 (the “ESD Data Files”).11

11          32.    The ESD Data Files included PII such as names, social security numbers and/or
12 driver’s license or state identification numbers, dates of birth, bank account numbers and bank

13 routing numbers, and places of employment.12

14          33.    In its announcement, the SAO stated that “[d]uring the week of January 25, 2021,”
15 Defendant confirmed that the ESD Data Files were exposed in the Data Breach, raising doubt as

16 to Defendant’s claim that it notified all Accellion FTA customers of the Data Breach on December

17 23, 2020.13

18          34.    On or around February 9, 2021, the University of Colorado (which used Accellion
19 FTA to store and/or share Plaintiff’s PII) announced that it was affected by the Data Breach; that
20 PII from prospective and enrolled students, employees, and others may have been compromised;

21 and that the compromised data could include “limited health and clinical data . . . and study and

22 research data.”14

23          35.    In its announcement, the University of Colorado stated that it was “one of some
24 300 Accellion customers that were affected by the attack,” raising doubt as to Defendant’s claim

25
     10
26    See https://sao.wa.gov/breach2021/ (last visited Feb. 10, 2021).
     11
      Id.
27 12 Id.
   13
      Id.
28 14 Ex. A.

     CLASS ACTION COMPLAINT                         7
              Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 9 of 31



 1 that less than 50 customers were affected.15 Of course, many Accellion customers entrusted
 2 Accellion with data from a great number of Class Members.

 3          36.    In its announcement, the University of Colorado stated that Defendant notified it of
 4 the Data Breach in “late January [2021],” raising doubt as to Defendant’s claim that it notified all

 5 Accellion FTA customers of the Data Breach on December 23, 2020.16

 6          37.    On or around February 11, 2021, Singtel, a Singapore telephone company, and
 7 QIMR Berghofer, an Australian medical research institute, announced that they were also affected

 8 by the Data Breach.
 9          38.    On February 16, 2021, the Wall Street Journal reported that the law firm Jones Day
10 was affected by the Data Breach.17

11          39.    Plaintiff’s and Class Members’ unencrypted information may end up for sale on the
12 dark web, or simply fall into the hands of companies that will use the detailed PII for targeted

13 marketing without the approval of Plaintiff and Class Members. Unauthorized individuals can

14 easily access the PII of Plaintiff and Class Members.

15          40.    Defendant did not use reasonable security procedures and practices appropriate to
16 the nature of the sensitive, unencrypted information it was maintaining for Plaintiff and Class

17 Members, causing their PII to be exposed.

18          Defendant Acquires, Collects and Stores Plaintiff’s and Class Members’ PII.
19          41.    Defendant acquired, collected, and stored Plaintiff’s and Class Members' PII.
20          42.    At all relevant times, Defendant knew or should have known that its Accellion FTA
21 customers included law firms, government agencies, and universities and that these customers

22 could and would use Accellion FTA to store and/or share sensitive data, including highly

23 confidential PII, because Defendant marketed Accellion FTA as a tool to “transfer large and

24 sensitive files securely.”

25          43.    By obtaining, collecting, and storing Plaintiff’s and Class Members’ PII, Defendant
26
     15
      Id.
27   16
      Id.
   17
      See https://www.wsj.com/articles/hacker-claims-to-have-stolen-files-belonging-to-prominent-
28 law-firm-jones-day-11613514532 (last visited Feb. 16, 2021).

     CLASS ACTION COMPLAINT                         8
                Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 10 of 31



 1 assumed legal and equitable duties and knew or should have known that it was responsible for
 2 protecting Plaintiff’s and Class Members’ PII from disclosure.

 3            44.     Plaintiff and the Class Members have taken reasonable steps to maintain the
 4 confidentiality of their PII. Plaintiff and the Class Members relied on Defendant to keep their PII

 5 confidential and securely maintained, to use this information for business purposes only, and to

 6 make only authorized disclosures of this information.

 7            Securing PII and Preventing Breaches
 8            45.     Defendant could have prevented this Data Breach by properly securing and
 9 encrypting Plaintiff’s and Class Members’ PII.

10            46.     Defendant’s negligence in safeguarding Plaintiff’s and Class Members’ PII is
11 exacerbated by repeated warnings and alerts directed to protecting and securing sensitive data.

12            47.     Despite the prevalence of public announcements of data breach and data security
13 compromises, Defendant failed to take appropriate steps to protect Plaintiff’s and Class Members’

14 PII from being compromised.

15            48.     The Federal Trade Commission (“FTC”) defines identity theft as “a fraud
16 committed or attempted using the identifying information of another person without authority.”18

17 The FTC describes “identifying information” as “any name or number that may be used, alone or

18 in conjunction with any other information, to identify a specific person,” including, among other

19 things, “[n]ame, Social Security number, date of birth, official State or government issued driver’s
20 license or identification number, alien registration number, government passport number,

21 employer or taxpayer identification number.”19

22            49.     The ramifications of Defendant’s failure to keep secure Plaintiff’s and Class
23 Members’ PII are long lasting and severe. Once PII is stolen, particularly Social Security numbers,

24 fraudulent use of that information and damage to victims may continue for years.

25            Value of Personal Identifiable Information
26            50.     The PII of individuals remains of high value to criminals, as evidenced by the prices
27
     18
          17 C.F.R. § 248.201 (2013).
28   19
          Id.
     CLASS ACTION COMPLAINT                            9
             Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 11 of 31



 1 they will pay through the dark web. Numerous sources cite dark web pricing for stolen identity
 2 credentials. For example, personal information can be sold at a price ranging from $40 to $200,

 3 and bank details have a price range of $50 to $200.20 Experian reports that a stolen credit or debit

 4 card number can sell for $5 to $110 on the dark web.21 Criminals can also purchase access to entire

 5 company data breaches from $900 to $4,500.22

 6          51.     Social Security numbers, for example, are among the worst kind of personal
 7 information to have stolen because they may be put to a variety of fraudulent uses and are difficult

 8 for an individual to change. The Social Security Administration stresses that the loss of an
 9 individual’s Social Security number, as is the case here, can lead to identity theft and extensive

10 financial fraud:
                   A dishonest person who has your Social Security number can use it
11
                   to get other personal information about you. Identity thieves can use
12                 your number and your good credit to apply for more credit in your
                   name. Then, they use the credit cards and don’t pay the bills, it
13                 damages your credit. You may not find out that someone is using
                   your number until you’re turned down for credit, or you begin to get
14                 calls from unknown creditors demanding payment for items you
                   never bought. Someone illegally using your Social Security number
15
                   and assuming your identity can cause a lot of problems.23
16         52.     What is more, it is no easy task to change or cancel a stolen Social Security number.
17 An individual cannot obtain a new Social Security number without significant paperwork and

18 evidence of actual misuse. In other words, preventive action to defend against the possibility of

19 misuse of a Social Security number is not permitted; an individual must show evidence of actual,
20 ongoing fraud activity to obtain a new number.

21          53.     Even then, a new Social Security number may not be effective. According to Julie
22
     20
       Your personal data is for sale on the dark web. Here’s how much it costs, Digital Trends, Oct.
23 16, 2019, available at: https://www.digitaltrends.com/computing/personal-data-sold-on-the-
   dark-web-how-much-it-costs/ (last accessed Jan. 25, 2021).
24 21 Here’s How Much Your Personal Information Is Selling for on the Dark Web, Experian, Dec.

25 6, 2017, available at: https://www.experian.com/blogs/ask-experian/heres-how-much-your-
   personal-information-is-selling-for-on-the-dark-web/ (last accessed Jan. 25, 2021).
   22
26    In the Dark, VPNOverview, 2019, available at:
   https://vpnoverview.com/privacy/anonymous-browsing/in-the-dark/ (last accessed Jan. 25,
27 2021).
   23
      Social Security Administration, Identity Theft and Your Social Security Number, available at:
28 https://www.ssa.gov/pubs/EN-05-10064.pdf (last accessed Jan. 25, 2021).

     CLASS ACTION COMPLAINT                          10
              Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 12 of 31



 1 Ferguson of the Identity Theft Resource Center, “The credit bureaus and banks are able to link the
 2 new number very quickly to the old number, so all of that old bad information is quickly inherited

 3 into the new Social Security number.”24

 4          54.     Based on the foregoing, the information compromised in the Data Breach is
 5 significantly more valuable than the loss of, for example, credit card information in a retailer data

 6 breach, because, there, victims can cancel or close credit and debit card accounts. The information

 7 compromised in this Data Breach is impossible to “close” and difficult, if not impossible, to

 8 change—Social Security number, driver’s license number or government-issued identification
 9 number, name, and date of birth.

10          55.     This data demands a much higher price on the black market. Martin Walter, senior
11 director at cybersecurity firm RedSeal, explained, “Compared to credit card information,

12 personally identifiable information and Social Security numbers are worth more than 10x on the

13 black market.”25

14          56.     Among other forms of fraud, identity thieves may obtain driver’s licenses,
15 government benefits, medical services, and housing or even give false information to police.

16          57.     The PII of Plaintiff and Class Members was taken by hackers to engage in identity
17 theft or and or to sell it to other criminals who will purchase the PII for that purpose. The fraudulent

18 activity resulting from the Data Breach may not come to light for years.

19          58.     There may be a time lag between when harm occurs versus when it is discovered,
20 and also between when PII is stolen and when it is used. According to the U.S. Government

21 Accountability Office (“GAO”), which conducted a study regarding data breaches:

22                  [L]aw enforcement officials told us that in some cases, stolen data
                    may be held for up to a year or more before being used to commit
23                  identity theft. Further, once stolen data have been sold or posted on
                    the Web, fraudulent use of that information may continue for years.
24

25    Bryan Naylor, Victims of Social Security Number Theft Find It’s Hard to Bounce Back, NPR
     24

   (Feb. 9, 2015), available at: http://www.npr.org/2015/02/09/384875839/data-stolen-by-anthem-
26 s-hackers-has-millionsworrying-about-identity-theft (last accessed Jan. 25, 2021).
   25
      Time Greene, Anthem Hack: Personal Data Stolen Sells for 10x Price of Stolen Credit Card
27 Numbers, IT World, (Feb. 6, 2015), available at:
   https://www.networkworld.com/article/2880366/anthem-hack-personal-data-stolen-sells-for-10x-
28 price-of-stolen-credit-card-numbers.html (last accessed Jan. 25, 2021).

     CLASS ACTION COMPLAINT                           11
              Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 13 of 31


                   As a result, studies that attempt to measure the harm resulting from
 1
                   data breaches cannot necessarily rule out all future harm.26
 2          59.    At all relevant times, Defendant knew, or reasonably should have known, of the
 3 importance of safeguarding Plaintiff’s and Class Members’ PII, including social security numbers,

 4 driver’s license or state identification numbers, and/or dates of birth, and of the foreseeable

 5 consequences that would occur if Defendant’s data security system was breached, including,

 6 specifically, the significant costs that would be imposed on Plaintiff and Class Members a result

 7 of a breach.

 8          60.    Plaintiff and Class Members now face years of constant surveillance of their
 9 financial and personal records, monitoring, and loss of rights. The Class is incurring and will

10 continue to incur such damages in addition to any fraudulent use of their PII.

11          61.    The injuries to Plaintiff and Class Members were directly and proximately caused
12 by Defendant’s failure to implement or maintain adequate data security measures for the PII of

13 Plaintiff and Class Members.

14          Plaintiff Susan Zebelman’s Experience
15          62.    In or around 1987, Plaintiff attended graduate school at the University of Colorado.
16 For the past several years, Plaintiff has participated in the University of Colorado’s “mini law

17 school.” Plaintiff has also participated in a “beetroot juice study” at the University of Colorado.

18 Through these interactions with the University of Colorado, Plaintiff shared her PII.           The
19 University of Colorado, in turn, used Accellion FTA to store and/or share Plaintiff’s PII.
20          63.    On or around February 13, 2021, Plaintiff learned of the Data Breach via news
21 sources.

22          64.    As a result of learning of the Data Breach, Ms. Zebelman spent time dealing with
23 the consequences of the Data Breach, which includes time spent verifying the legitimacy of the

24 news reports of the Data Breach, exploring credit monitoring and identity theft insurance options,

25 and self-monitoring her accounts. This time has been lost forever and cannot be recaptured.

26          65.    Additionally, Ms. Zebelman is very careful about sharing her PII. She has never
27
   26
      Report to Congressional Requesters, GAO, at 29 (June 2007), available at:
28 http://www.gao.gov/new.items/d07737.pdf (last accessed Jan. 25, 2021).

     CLASS ACTION COMPLAINT                         12
             Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 14 of 31



 1 knowingly transmitted unencrypted PII over the internet or any other unsecured source.
 2          66.     Ms. Zebelman stores any documents containing her PII in a safe and secure location
 3 or destroys the documents. Moreover, she diligently chooses unique usernames and passwords for

 4 her various online accounts.

 5          67.     Ms. Zebelman suffered actual injury in the form of damages to and diminution in
 6 the value of her PII—a form of intangible property that Ms. Zebelman entrusted to Defendant for

 7 the purpose of her employment, which was compromised in and as a result of the Data Breach.

 8          68.     Ms. Zebelman suffered lost time, annoyance, interference, and inconvenience as a
 9 result of the Data Breach and has anxiety and increased concerns for the loss of her privacy.

10          69.     Ms. Zebelman has suffered imminent and impending injury arising from the
11 substantially increased risk of fraud, identity theft, and misuse resulting from her PII, especially

12 her Social Security number, in combination with her name and bank account information, being

13 placed in the hands of unauthorized third-parties and possibly criminals.

14          70.     Ms. Zebelman has a continuing interest in ensuring that her PII, which, upon
15 information and belief, remains backed up in Defendant’s possession, is protected and safeguarded

16 from future breaches.

17                                    V. CLASS ALLEGATIONS
18          71.     Plaintiff brings this nationwide class action on behalf of herself and on behalf of all
19 others similarly situated pursuant to Rule 23(b)(2), 23(b)(3), and 23(c)(4) of the Federal Rules of
20 Civil Procedure.

21          72.     The Nationwide Class that Plaintiff seeks to represent is defined as follows:
22                  All individuals in the United States whose PII was exposed to
                    unauthorized third parties as a result of the compromise of Accellion
23                  FTA on or around December 20, 2020 (the “Nationwide Class”).
24          73.     Excluded from the Classes are the following individuals and/or entities: Defendant

25 and Defendant’s parents, subsidiaries, affiliates, officers and directors, and any entity in which

26 Defendant has a controlling interest; all individuals who make a timely election to be excluded
27 from this proceeding using the correct protocol for opting out; any and all federal, state or local

28 governments, including but not limited to their departments, agencies, divisions, bureaus, boards,

     CLASS ACTION COMPLAINT                           13
             Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 15 of 31



 1 sections, groups, counsels and/or subdivisions; and all judges assigned to hear any aspect of this
 2 litigation, as well as their immediate family members.

 3          74.    Plaintiff reserves the right to modify or amend the definition of the proposed classes
 4 before the Court determines whether certification is appropriate.

 5          75.    Numerosity, Fed R. Civ. P. 23(a)(1): The Nationwide Class (the “Class”) are so
 6 numerous that joinder of all members is impracticable. The ESD Data Files alone contain the PII

 7 of approximately 1.6 million individuals. The University of Colorado likely has tens of thousands

 8 of current and former students, prospective students, and employees.
 9          76.    Commonality, Fed. R. Civ. P. 23(a)(2) and (b)(3): Questions of law and fact
10 common to the Classes exist and predominate over any questions affecting only individual Class

11 Members. These include:

12           a. Whether and to what extent Defendant had a duty to protect the PII of Plaintiff and
13                Class Members;
14           b. Whether Defendant had a duty not to disclose the PII of Plaintiff and Class Members
15                to unauthorized third parties;
16           c. Whether Defendant had a duty not to use the PII of Plaintiff and Class Members for
17                non-business purposes;
18           d. Whether Defendant failed to adequately safeguard the PII of Plaintiff and Class
19                Members;
20           e. Whether and when Defendant actually learned of the Data Breach;
21           f. Whether Defendant adequately, promptly, and accurately informed Plaintiff and
22                Class Members that their PII had been compromised;
23           g. Whether Defendant violated the law by failing to promptly notify Plaintiff and Class
24                Members that their PII had been compromised;
25           h. Whether Defendant failed to implement and maintain reasonable security procedures
26                and practices appropriate to the nature and scope of the information compromised in
27                the Data Breach;
28           i. Whether Defendant adequately addressed and fixed the vulnerabilities which

     CLASS ACTION COMPLAINT                         14
              Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 16 of 31



 1                permitted the Data Breach to occur;
 2            j. Whether Defendant engaged in unfair, unlawful, or deceptive practices by failing to
 3                safeguard the PII of Plaintiff and Class Members;
 4            k. Whether Plaintiff and Class Members are entitled to actual, damages, and/or statutory
 5                damages as a result of Defendant’s wrongful conduct;
 6            l. Whether Plaintiff and Class Members are entitled to restitution as a result of
 7                Defendant’s wrongful conduct; and
 8            m. Whether Plaintiff and Class Members are entitled to injunctive relief to redress the
 9                imminent and currently ongoing harm faced as a result of the Data Breach.
10          77.     Typicality, Fed. R. Civ. P. 23(a)(3): Plaintiff’s claims are typical of those of other
11 Class Members because all had their PII compromised as a result of the Data Breach, due to

12 Defendant’s misfeasance.

13          78.     Policies Generally Applicable to the Class: This class action is also appropriate for
14 certification because Defendant has acted or refused to act on grounds generally applicable to the

15 Class, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards

16 of conduct toward the Class Members, and making final injunctive relief appropriate with respect

17 to the Class as a whole. Defendant’s policies challenged herein apply to and affect Class Members

18 uniformly and Plaintiff’s challenge of these policies hinges on Defendant’s conduct with respect

19 to the Class as a whole, not on facts or law applicable only to Plaintiff.
20          79.     Adequacy, Fed. R. Civ. P. 23(a)(4): Plaintiff will fairly and adequately represent
21 and protect the interests of the Class Members in that she has no disabling conflicts of interest that

22 would be antagonistic to those of the other Members of the Class. Plaintiff seeks no relief that is

23 antagonistic or adverse to the Members of the Class and the infringement of the rights and the

24 damages they have suffered are typical of other Class Members. Plaintiff has retained counsel

25 experienced in complex class action litigation, and Plaintiff intends to prosecute this action

26 vigorously.
27          80.     Superiority and Manageability, Fed. R. Civ. P. 23(b)(3): The class litigation is an
28 appropriate method for fair and efficient adjudication of the claims involved. Class action

     CLASS ACTION COMPLAINT                          15
             Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 17 of 31



 1 treatment is superior to all other available methods for the fair and efficient adjudication of the
 2 controversy alleged herein; it will permit a large number of Class Members to prosecute their

 3 common claims in a single forum simultaneously, efficiently, and without the unnecessary

 4 duplication of evidence, effort, and expense that hundreds of individual actions would require.

 5 Class action treatment will permit the adjudication of relatively modest claims by certain Class

 6 Members, who could not individually afford to litigate a complex claim against large corporations,

 7 like Defendant. Further, even for those Class Members who could afford to litigate such a claim,

 8 it would still be economically impractical and impose a burden on the courts.
 9          81.     The nature of this action and the nature of laws available to Plaintiff and Class
10 Members make the use of the class action device a particularly efficient and appropriate procedure

11 to afford relief to Plaintiff and Class Members for the wrongs alleged because Defendant would

12 necessarily gain an unconscionable advantage since it would be able to exploit and overwhelm the

13 limited resources of each individual Class Member with superior financial and legal resources; the

14 costs of individual suits could unreasonably consume the amounts that would be recovered; proof

15 of a common course of conduct to which Plaintiff was exposed is representative of that experienced

16 by the Class and will establish the right of each Class Member to recover on the cause of action

17 alleged; and individual actions would create a risk of inconsistent results and would be unnecessary

18 and duplicative of this litigation.

19          82.     The litigation of the claims brought herein is manageable. Defendant’s uniform
20 conduct, the consistent provisions of the relevant laws, and the ascertainable identities of Class

21 Members demonstrates that there would be no significant manageability problems with

22 prosecuting this lawsuit as a class action.

23          83.     Adequate notice can be given to Class Members directly using information
24 maintained in Defendant’s records.

25          84.     Unless a Class-wide injunction is issued, Defendant may continue in its failure to
26 properly secure the PII of Class Members, Defendant may continue to act unlawfully as set forth
27 in this Complaint.

28          85.     Further, Defendant has acted or refused to act on grounds generally applicable to

     CLASS ACTION COMPLAINT                         16
             Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 18 of 31



 1 the Classes and, accordingly, final injunctive or corresponding declaratory relief with regard to the
 2 Class Members as a whole is appropriate under Rule 23(b)(2) of the Federal Rules of Civil

 3 Procedure.

 4          86.    Likewise, particular issues under Rule 23(c)(4) are appropriate for certification
 5 because such claims present only particular, common issues, the resolution of which would

 6 advance the disposition of this matter and the parties’ interests therein. Such particular issues

 7 include, but are not limited to:

 8                 a. Whether Defendant owed a legal duty to Plaintiff and Class Members to exercise
 9                    due care in collecting, storing, using, and safeguarding their PII;
10                 b. Whether Defendant breached a legal duty to Plaintiff and Class Members to
11                    exercise due care in collecting, storing, using, and safeguarding their PII;
12                 c. Whether Defendant failed to comply with its own policies and applicable laws,
13                    regulations, and industry standards relating to data security;
14                 d. Whether Plaintiff and Class Members are third-party beneficiaries of contracts
15                    between Defendant and its Accellion FTA customers;
16                 e. Whether Defendant breached the contracts with its Accellion FTA customers
17                    and thereby damaged Plaintiff and Class Members;
18                 f. Whether Defendant adequately and accurately informed Plaintiff and Class
19                    Members that their PII had been compromised;
20                 g. Whether Defendant failed to implement and maintain reasonable security
21                    procedures and practices appropriate to the nature and scope of the information
22                    compromised in the Data Breach;
23                 h. Whether Defendant engaged in unfair, unlawful, or deceptive practices by failing
24                    to safeguard the PII of Plaintiff and Class Members; and,
25                 i. Whether Class Members are entitled to actual damages, statutory damages,
26                    and/or injunctive relief as a result of Defendant’s wrongful conduct.
27 \\\

28 \\\

     CLASS ACTION COMPLAINT                         17
             Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 19 of 31



 1                                            COUNT I
                                              Negligence
 2                         (On Behalf of Plaintiff and the Nationwide Class)
 3          87.     Plaintiff and Class Members re-allege and incorporate by reference herein all of the

 4 allegations contained in paragraphs 1 through 86.

 5          88.     In the course of using Accellion FTA, Defendant’s customers stored and shared

 6 certain PII, including names, social security numbers and/or driver’s license or state identification

 7 numbers, dates of birth, bank account numbers and bank routing numbers, and/or places of

 8 employment.
 9          89.     Plaintiff and the Class Members entrusted their PII to Defendant on the premise

10 and with the understanding that Defendant would safeguard their information, use their PII for

11 business purposes only, and/or not disclose their PII to unauthorized third parties.

12          90.     Defendant has or should have knowledge of the sensitivity of the PII and the types

13 of harm that Plaintiff and Class Members could and would suffer if the PII were wrongfully

14 disclosed.

15          91.     Defendant knew or reasonably should have known that the failure to exercise due

16 care in the collecting, storing, and using of the PII involved an unreasonable risk of harm to

17 Plaintiff and Class Members, even if the harm occurred through the criminal acts of a third party.

18          92.     Defendant had a duty to exercise reasonable care in safeguarding, securing, and

19 protecting such information from being compromised, lost, stolen, misused, and/or disclosed to
20 unauthorized parties. This duty includes, among other things, designing, maintaining, and testing

21 Defendant’s security protocols to ensure that Plaintiff’s and Class Members’ information in

22 Defendant’s possession was adequately secured and protected.

23          93.     Defendant also had a duty to have procedures in place to detect and prevent the

24 improper access and misuse of Plaintiff’s and Class Members’ PII.

25          94.     Defendant’s duty to use reasonable security measures arose as a result of the special

26 relationship that existed between Defendant and Plaintiff and Class Members. That special
27 relationship arose because Defendant knew or should have known that its customers included law

28 firms, government agencies, and universities and that these customers could and would use

     CLASS ACTION COMPLAINT                          18
              Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 20 of 31



 1 Accellion FTA to store and share sensitive information, including Plaintiffs’ and Class Members’
 2 PII.

 3          95.     Defendant was subject to an “independent duty,” untethered to any contract
 4 between Defendant and Plaintiff or Class Members.

 5          96.     A breach of security, unauthorized access, and resulting injury to Plaintiff and the
 6 Class Members was reasonably foreseeable, particularly in light of Defendant’s inadequate

 7 security practices.

 8          97.     Plaintiff and Class Members were the foreseeable and probable victims of any
 9 inadequate security practices and procedures. Defendant knew or should have known of the

10 inherent risks in collecting and storing the PII of Plaintiff and the Class, the critical importance of

11 providing adequate security of that PII, and the necessity for encrypting PII stored on Defendant’s

12 systems.

13          98.     Defendant’s own conduct created a foreseeable risk of harm to Plaintiff and Class
14 Members. Defendant’s misconduct included, but was not limited to, its failure to take the steps

15 and opportunities to prevent the Data Breach as set forth herein. Defendant’s misconduct also

16 included its decision not to comply with industry standards for the safekeeping of Plaintiff’s and

17 Class Members’ PII.

18          99.     Plaintiff and the Class Members had no ability to protect their PII that was in, and
19 possibly remains in, Defendant’s possession.
20          100.    Defendant was in a position to protect against the harm suffered by Plaintiff and
21 Class Members as a result of the Data Breach.

22          101.    Defendant had and continues to have a duty to adequately disclose that the PII of
23 Plaintiff and Class Members within Defendant’s possession might have been compromised, how

24 it was compromised, and when. Such notice was necessary to allow Plaintiff and the Class

25 Members to take steps to prevent, mitigate, and repair any identity theft and the fraudulent use of

26 their PII by third parties.
27          102.    Defendant had a duty to employ proper procedures to prevent the unauthorized
28 dissemination of the PII of Plaintiff and Class Members.

     CLASS ACTION COMPLAINT                           19
              Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 21 of 31



 1           103.   Defendant, through its actions and/or omissions, unlawfully breached its duties to
 2 Plaintiff and Class Members by failing to implement industry protocols and exercise reasonable

 3 care in protecting and safeguarding the PII of Plaintiff and Class Members during the time the PII

 4 was within Defendant’s possession or control.

 5           104.   Defendant improperly and inadequately safeguarded the PII of Plaintiff and Class
 6 Members in deviation of standard industry rules, regulations, and practices at the time of the Data

 7 Breach.

 8           105.   Defendant failed to heed industry warnings and alerts to provide adequate
 9 safeguards to protect its Plaintiff’s and Class Members’ PII in the face of increased risk of theft.

10           106.   Defendant, through its actions and/or omissions, unlawfully breached its duty to
11 Plaintiff and Class Members by failing to have appropriate procedures in place to detect and

12 prevent dissemination of Plaintiff’s and Class Members’ PII.

13           107.   Defendant, through its actions and/or omissions, unlawfully breached its duty to
14 adequately and timely disclose to Plaintiff and Class Members the existence and scope of the Data

15 Breach.

16           108.   But for Defendant’s wrongful and negligent breach of duties owed to Plaintiff and
17 Class Members, the PII of Plaintiff and Class Members would not have been compromised.

18           109.   There is a close causal connection between Defendant’s failure to implement
19 security measures to protect the PII of Plaintiff and Class Members and the harm suffered or risk
20 of imminent harm suffered by Plaintiff and the Class. Plaintiff’s and Class Members’ PII was lost

21 and accessed as the proximate result of Defendant’s failure to exercise reasonable care in

22 safeguarding such PII by adopting, implementing, and maintaining appropriate security measures.

23           110.   Additionally, Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting
24 commerce,” including, as interpreted and enforced by the FTC, the unfair act or practice by

25 businesses, such as Defendant, of failing to use reasonable measures to protect PII. The FTC

26 publications and orders described above also form part of the basis of Defendant’s duty in this
27 regard.

28           111.   Defendant violated Section 5 of the FTC Act by failing to use reasonable measures

     CLASS ACTION COMPLAINT                           20
              Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 22 of 31



 1 to protect PII and not complying with applicable industry standards, as described in detail herein.
 2 Defendant’s conduct was particularly unreasonable given the nature and amount of PII it obtained

 3 and stored and the foreseeable consequences of the immense damages that would result to Plaintiff

 4 and Class Members.

 5          112.    Defendant’s violation of Section 5 of the FTC Act constitutes negligence per se.
 6          113.    Plaintiff and Class Members are within the class of persons that the FTC Act was
 7 intended to protect.

 8          114.    The harm that occurred as a result of the Data Breach is the type of harm the FTC
 9 Act was intended to guard against. The FTC has pursued enforcement actions against businesses,

10 which, as a result of its failure to employ reasonable data security measures and avoid unfair and

11 deceptive practices, caused the same harm as that suffered by Plaintiff and the Class.

12          115.    As a direct and proximate result of Defendant’s negligence and negligence per se,
13 Plaintiff and Class Members have suffered and will suffer injury, including but not limited to: (i)

14 actual identity theft; (ii) the loss of the opportunity of how their PII is used; (iii) the compromise,

15 publication, and/or theft of their PII; (iv) out-of-pocket expenses associated with the prevention,

16 detection, and recovery from identity theft, tax fraud, and/or unauthorized use of their PII; (v) lost

17 opportunity costs associated with effort expended and the loss of productivity addressing and

18 attempting to mitigate the actual and future consequences of the Data Breach, including but not

19 limited to efforts spent researching how to prevent, detect, contest, and recover from tax fraud and
20 identity theft; (vi) costs associated with placing freezes on credit reports; (vii) the continued risk

21 to their PII, which may remain in Defendant’s possession and is subject to further unauthorized

22 disclosures so long as Defendant fails to undertake appropriate and adequate measures to protect

23 Plaintiff’s and Class Members’ PII in its continued possession; and (viii) future costs in terms of

24 time, effort, and money that will be expended to prevent, detect, contest, and repair the impact of

25 the PII compromised as a result of the Data Breach for the remainder of the lives of Plaintiff and

26 Class Members.
27          116.    As a direct and proximate result of Defendant’s negligence and negligence per se,
28 Plaintiff and Class Members have suffered and will continue to suffer other forms of injury and/or

     CLASS ACTION COMPLAINT                           21
             Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 23 of 31



 1 harm, including, but not limited to, anxiety, emotional distress, loss of privacy, and other economic
 2 and non-economic losses.

 3          117.    Additionally, as a direct and proximate result of Defendant’s negligence and
 4 negligence per se, Plaintiff and Class members have suffered and will suffer the continued risks

 5 of exposure of their PII, which remain in Defendant’s possession and is subject to further

 6 unauthorized disclosures so long as Defendant fails to undertake appropriate and adequate

 7 measures to protect the PII in its continued possession.

 8                                            COUNT II
                                   Third-Party Beneficiary Claim
 9                         (On Behalf of Plaintiff and the Nationwide Class)
10          118.    Plaintiff and Class Members re-allege and incorporate by reference herein all of the

11 allegations contained in paragraphs 1 through 86.

12          119.    Defendant and its Accellion FTA customers entered into contracts related to the use

13 of Accellion FTA.

14          120.    As evidenced by Defendant’s marketing of Accellion FTA, these contracts required

15 Defendant to keep secure and confidential information stored on and/or shared through Accellion

16 FTA.

17          121.    Plaintiff and Class Members were not parties to these contracts; however, a

18 motivating purpose of Accellion and its Accellion FTA customers was for Plaintiff and Class

19 Members to benefit from these contracts.
20          122.    Defendant knew or should have known that its Accellion FTA customers included

21 law firms, government agencies, and universities and that these customers could and would use

22 Accellion FTA “to transfer large and sensitive files,” including sensitive files containing PII, and

23 that it was important such large and sensitive files be transferred “securely” as Defendant

24 advertised.

25          123.    Defendant knew or should have known that its Accellion FTA customers could and

26 would use Accellion FTA to transfer PII of, among others, law firm clients; citizens of the State
27 of Washington; and students and employees of the University of Colorado, such as Plaintiff.

28          124.    Defendant breached the contracts with its Accellion FTA customers by failing to

     CLASS ACTION COMPLAINT                          22
               Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 24 of 31



 1 keep secure and confidential the PII of Plaintiff and Class Members.
 2            125.   As a direct and proximate result of Defendant’s above-described breach of contract,
 3 Plaintiff and Class Members have suffered (and will continue to suffer) ongoing, imminent, and

 4 impending threat of identity theft crimes, fraud, and abuse, resulting in monetary loss and

 5 economic harm; actual identity theft crimes, fraud, and abuse, resulting in monetary loss and

 6 economic harm; loss of the confidentiality of the stolen confidential data; the illegal sale of the

 7 compromised data on the dark web; expenses and/or time spent on credit monitoring and identity

 8 theft insurance; time spent scrutinizing bank statements, credit card statements, and credit reports;
 9 expenses and/or time spent initiating fraud alerts, decreased credit scores and ratings; lost work

10 time; and other economic and non-economic harm.

11                                            COUNT III
                                           Invasion of Privacy
12                          (On Behalf of Plaintiff and the Nationwide Class)
13            126.   Plaintiff and Class Members re-allege and incorporate by reference herein all of

14 the allegations contained in paragraphs 1 through 86.

15            127.   Plaintiff and Class Members had a legitimate expectation of privacy to their PII and

16 were entitled to the protection of this information against disclosure to unauthorized third parties.

17            128.   Defendant owed a duty to Plaintiffs and Class Members to keep their PII contained

18 as a part thereof, confidential.

19            129.   Defendant failed to protect and released to unknown and unauthorized third parties

20 the PII of Plaintiff and Class Members.

21            130.   Defendant allowed unauthorized and unknown third parties access to and

22 examination of the PII of Plaintiff and Class Members, by way of Defendant’s failure to protect

23 the PII.

24            131.   The unauthorized release to, custody of, and examination by unauthorized third

25 parties of the PII of Plaintiff and Class Members is highly offensive to a reasonable person.

26            132.   The intrusion was into a place or thing, which was private and is entitled to be

27 private. Plaintiff and Class Members disclosed their PII to Defendant as part of obtaining services

28 from Defendant’s customers, but privately with an intention that the PII would be kept confidential

     CLASS ACTION COMPLAINT                          23
              Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 25 of 31



 1 and would be protected from unauthorized disclosure. Plaintiff and Class Members were
 2 reasonable in their belief that such information would be kept private and would not be disclosed

 3 without their authorization.

 4           133.   The Data Breach at the hands of Defendant constitutes an intentional interference
 5 with Plaintiff’s and Class Members’ interest in solitude or seclusion, either as to their persons or

 6 as to their private affairs or concerns, of a kind that would be highly offensive to a reasonable

 7 person.

 8           134.   Defendant acted with a knowing state of mind when it permitted the Data Breach
 9 to occur because it was with actual knowledge that their information security practices were

10 inadequate and insufficient.

11           135.   Because Defendant acted with this knowing state of mind, it had notice and knew
12 the inadequate and insufficient information security practices would cause injury and harm to

13 Plaintiff and Class Members.

14           136.   As a proximate result of the above acts and omissions of Defendant, the PII of
15 Plaintiff and Class Members was disclosed to third parties without authorization, causing Plaintiff

16 and Class Members to suffer damages.

17           137.   Unless and until enjoined, and restrained by order of this Court, Defendant’s
18 wrongful conduct will continue to cause great and irreparable injury to Plaintiff and Class

19 Members in that the PII maintained by Defendant can be viewed, distributed, and used by
20 unauthorized persons for years to come. Plaintiff and Class Members have no adequate remedy at

21 law for the injuries in that a judgment for monetary damages will not end the invasion of privacy

22 for Plaintiff and the Class.

23                                            COUNT IV
                                        Breach of Confidence
24                         (On Behalf of Plaintiff and the Nationwide Class)
25           138.   Plaintiff and Class Members re-allege and incorporate by reference herein all of the

26 allegations contained in paragraphs 1 through 86.
27           139.   At all times during Plaintiff’s and Class Members’ interactions with Defendant

28 through Defendant’s customers, Defendant was fully aware of the confidential and sensitive nature

     CLASS ACTION COMPLAINT                         24
               Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 26 of 31



 1 of Plaintiff’s and Class Members’ PII that Plaintiff and Class Members provided to Defendant.
 2            140.   As alleged herein and above, Defendant’s relationship with Plaintiff and Class
 3 Members was governed by terms and expectations that Plaintiff’s and Class Members’ PII would

 4 be collected, stored, and protected in confidence, and would not be disclosed to unauthorized third

 5 parties.

 6            141.   Plaintiff and Class Members provided their PII to Defendant with the explicit and
 7 implicit understandings that Defendant would protect and not permit the PII to be disseminated to

 8 any unauthorized third parties.
 9            142.   Plaintiff and Class Members also provided their PII to Defendant with the explicit
10 and implicit understandings that Defendant would take precautions to protect that PII from

11 unauthorized disclosure.

12            143.   Defendant voluntarily received in confidence Plaintiff’s and Class Members’ PII
13 with the understanding that PII would not be disclosed or disseminated to the public or any

14 unauthorized third parties.

15            144.   Due to Defendant’s failure to prevent and avoid the Data Breach from occurring,
16 Plaintiff’s and Class Members’ PII was disclosed and misappropriated to unauthorized third parties

17 beyond Plaintiff’s and Class Members’ confidence, and without their express permission.

18            145.   As a direct and proximate cause of Defendant’s actions and/or omissions, Plaintiff
19 and Class Members have suffered damages.
20            146.   But for Defendant’s disclosure of Plaintiff’s and Class Members’ PII in violation
21 of the parties’ understanding of confidence, their PII would not have been compromised, stolen,

22 viewed, accessed, and used by unauthorized third parties. Defendant’s Data Breach was the direct

23 and legal cause of the theft of Plaintiff’s and Class Members’ PII as well as the resulting damages.

24            147.   The injury and harm Plaintiff and Class Members suffered was the reasonably
25 foreseeable result of Defendant’s unauthorized disclosure of Plaintiff’s and Class Members’ PII.

26 Defendant knew or should have known its methods of accepting and securing Plaintiff’s and Class
27 Members’ PII was inadequate as it relates to, at the very least, securing servers and other equipment

28 containing Plaintiff’s and Class Members’ PII.

     CLASS ACTION COMPLAINT                          25
             Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 27 of 31



 1          148.    As a direct and proximate result of Defendant’s breach of their confidence with
 2 Plaintiff and Class Members, Plaintiff and Class Members have suffered and will suffer injury,

 3 including but not limited to: (i) actual identity theft; (ii) the loss of the opportunity how their PII

 4 is used; (iii) the compromise, publication, and/or theft of their PII; (iv) out-of-pocket expenses

 5 associated with the prevention, detection, and recovery from identity theft, tax fraud, and/or

 6 unauthorized use of their PII; (v) lost opportunity costs associated with effort expended and the

 7 loss of productivity addressing and attempting to mitigate the actual and future consequences of

 8 the Data Breach, including but not limited to efforts spent researching how to prevent, detect,
 9 contest, and recover from tax fraud and identity theft; (vi) costs associated with placing freezes on

10 credit reports; (vii) the continued risk to their PII, which may remain in Defendant’s possession

11 and is subject to further unauthorized disclosures so long as Defendant fails to undertake

12 appropriate and adequate measures to protect the PII of Plaintiff and Class Members; and (viii)

13 future costs in terms of time, effort, and money that will be expended to prevent, detect, contest,

14 and repair the impact of the PII compromised as a result of the Data Breach for the remainder of

15 the lives of Plaintiff and Class Members.

16          149.    As a direct and proximate result of Defendant’s breaches of confidence, Plaintiff
17 and Class Members have suffered and will continue to suffer other forms of injury and/or harm,

18 including, but not limited to, anxiety, emotional distress, loss of privacy, and other economic and

19 non-economic losses.
20                                       PRAYER FOR RELIEF
21          WHEREFORE, Plaintiff, on behalf of herself and all Class Members, requests judgment
22 against Defendant and that the Court grant the following:

23          A.      For an Order certifying the Nationwide Class as defined herein, and appointing
24                  Plaintiff and their Counsel to represent the Class;
25          B.      For equitable relief enjoining Defendant from engaging in the wrongful conduct
26                  complained of herein pertaining to the misuse and/or disclosure of Plaintiff’s and
27                  Class Members’ PII, and from refusing to issue prompt, complete, any accurate
28                  disclosures to Plaintiff and the Class Members;

     CLASS ACTION COMPLAINT                           26
          Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 28 of 31



 1       C.      For injunctive relief requested by Plaintiff, including but not limited to, injunctive
 2               and other equitable relief as is necessary to protect the interests of Plaintiff and
 3               Class Members, including but not limited to an order:
 4               i.   prohibiting Defendant from engaging in the wrongful and unlawful acts
 5                    described herein;
 6              ii.   requiring Defendant to protect, including through encryption, all data collected
 7                    through the course of its business in accordance with all applicable regulations,
 8                    industry standards, and federal, state or local laws;
 9             iii.   requiring Defendant to delete, destroy, and purge the personal identifying
10                    information of Plaintiff and Class Members unless Defendant can provide to
11                    the Court reasonable justification for the retention and use of such information
12                    when weighed against the privacy interests of Plaintiff and Class Members;
13             iv.    requiring Defendant to implement and maintain a comprehensive Information
14                    Security Program designed to protect the confidentiality and integrity of the
15                    personal identifying information of Plaintiff’s and Class Members’ personal
16                    identifying information;
17              v.    prohibiting Defendant from maintaining Plaintiff’s and Class Members’
18                    personal identifying information on a cloud-based database;
19             vi.    requiring   Defendant      to        engage   independent   third-party   security
20                    auditors/penetration testers as well as internal security personnel to conduct
21                    testing, including simulated attacks, penetration tests, and audits on
22                    Defendant’s systems on a periodic basis, and ordering Defendant to promptly
23                    correct any problems or issues detected by such third-party security auditors;
24            vii.    requiring Defendant to engage independent third-party security auditors and
25                    internal personnel to run automated security monitoring;
26            viii.   requiring Defendant to audit, test, and train its security personnel regarding any
27                    new or modified procedures;
28             ix.    requiring Defendant to segment data by, among other things, creating firewalls

     CLASS ACTION COMPLAINT                           27
          Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 29 of 31



 1                  and access controls so that if one area of Defendant’s network is compromised,
 2                  hackers cannot gain access to other portions of Defendant’s systems;
 3             x.   requiring Defendant to conduct regular database scanning and securing checks;
 4            xi.   requiring Defendant to establish an information security training program that
 5                  includes at least annual information security training for all employees, with
 6                  additional training to be provided as appropriate based upon the employees’
 7                  respective responsibilities with handling personal identifying information, as
 8                  well as protecting the personal identifying information of Plaintiff and Class
 9                  Members;
10           xii.   requiring Defendant to routinely and continually conduct internal training and
11                  education, and on an annual basis to inform internal security personnel how to
12                  identify and contain a breach when it occurs and what to do in response to a
13                  breach;
14          xiii.   requiring Defendant to implement a system of tests to assess its respective
15                  employees’ knowledge of the education programs discussed in the preceding
16                  subparagraphs, as well as randomly and periodically testing employees’
17                  compliance with Defendant’s policies, programs, and systems for protecting
18                  personal identifying information;
19           xiv.   requiring Defendant to implement, maintain, regularly review, and revise as
20                  necessary a threat management program designed to appropriately monitor
21                  Defendant’s information networks for threats, both internal and external, and
22                  assess whether monitoring tools are appropriately configured, tested, and
23                  updated;
24           xv.    requiring Defendant to meaningfully educate all Class Members about the
25                  threats that they face as a result of the loss of their confidential personal
26                  identifying information to third parties, as well as the steps affected individuals
27                  must take to protect themselves;
28           xvi.   requiring Defendant to implement logging and monitoring programs sufficient

     CLASS ACTION COMPLAINT                       28
            Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 30 of 31



 1                   to track traffic to and from Defendant’s servers; and for a period of 10 years,
 2                   appointing a qualified and independent third party assessor to conduct a SOC 2
 3                   Type 2 attestation on an annual basis to evaluate Defendant’s compliance with
 4                   the terms of the Court’s final judgment, to provide such report to the Court and
 5                   to counsel for the class, and to report any deficiencies with compliance of the
 6                   Court’s final judgment; For an award of damages, including actual, nominal,
 7                   and consequential damages, as allowed by law in an amount to be determined;
 8        D.     For an award of damages, including actual, nominal, and consequential damages,
 9               as allowed by law in an amount to be determined;
10        E.     For an award of attorneys’ fees, costs, and litigation expenses, as allowed by law;
11        F.     For prejudgment interest on all amounts awarded; and
12        G.     Such other and further relief as this Court may deem just and proper.
13                                 DEMAND FOR JURY TRIAL
14        Plaintiff hereby demands that this matter be tried before a jury.
15 Date: February 18, 2021                      Respectfully Submitted,
16
                                                 /s/ Michael F. Ram
17                                              MICHAEL RAM

18                                              MICHAEL F. RAM (SBN 104805)
                                                mram@forthepeople.com
19                                              MORGAN & MORGAN
20                                              COMPLEX LITIGATION GROUP
                                                711 Van Ness Avenue, Suite 500
21                                              San Francisco, CA 94102
                                                Telephone: (415) 358-6913
22                                              Facsimile: (415) 358-6923
23                                              JOHN A. YANCHUNIS
                                                (Pro Hac Vice application forthcoming)
24                                              RYAN D. MAXEY
25                                              (Pro Hac Vice application forthcoming)
                                                MORGAN & MORGAN
26                                              COMPLEX LITIGATION GROUP
                                                201 N. Franklin Street, 7th Floor
27                                              Tampa, Florida 33602
                                                (813) 223-5505
28                                              jyanchunis@ForThePeople.com
     CLASS ACTION COMPLAINT                        29
          Case 4:21-cv-01203-YGR Document 1 Filed 02/18/21 Page 31 of 31


                                      rmaxey@ForThePeople.com
 1
 2                                    M. ANDERSON BERRY (SBN 262879)
                                      LESLIE GUILLON (SBN 222400)
 3                                    CLAYEO C. ARNOLD,
                                      A PROFESSIONAL LAW CORP.
 4                                    865 Howe Avenue
                                      Sacramento, CA 95825
 5
                                      Telephone: (916) 777-7777
 6                                    Facsimile: (916) 924-1829
                                      aberry@justice4you.com
 7                                    lguillon@justice4you.com

 8                                    Attorneys for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

     CLASS ACTION COMPLAINT             30
